Case 2:20-cv-07447-SVW-MRW Document 22 Filed 02/18/21 Page 1 of 15 Page ID #:162


   1 EMILIO GONZALEZ (State Bar No. 197382)
      emiliogonzalez@dwt.com
   2 GIANCARLO UREY (State Bar No. 267069)
      giancarlourey@dwt.com
   3 MARIA ARAKELIAN (State Bar No. 327796)
      mariaarakelian@dwt.com
   4 DAVIS WRIGHT TREMAINE LLP
     865 South Figueroa Street, 24th Floor
   5 Los Angeles, California 90017-2566
     Telephone: (213) 633-6800
   6 Fax: (213) 633-6899
   7 Attorneys for Defendant
     CEDARS-SINAI MEDICAL CENTER
   8
   9                                      UNITED STATES DISTRICT COURT
  10                                 CENTRAL DISTRICT OF CALIFORNIA
  11
  12 HUGO SALAZAR, an Individual,                       Case No. 2:20-cv-07447-SVW-MRWx
  13                 Plaintiff,
                                                        STIPULATED PROTECTIVE
  14            vs.                                     ORDER
  15 CEDARS-SINAI MEDICAL CENTER,
                                           Assigned to the Hon. Stephen V. Wilson
     a California corporation; and DOES 1-
  16 10, inclusive,                        Magistrate Judge: Michael R. Wilner
  17                                      Defendants.
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


       STIPULATED PROTECTIVE ORDER
       4815-6225-4542v.2 0067789-001605
Case 2:20-cv-07447-SVW-MRW Document 22 Filed 02/18/21 Page 2 of 15 Page ID #:163


   1   1.       PURPOSES AND LIMITATIONS AND GOOD CAUSE STATEMENT
   2            Discovery in this action is likely to involve production of confidential,
   3   proprietary, or private information for which special protection from public
   4   disclosure and from use for any purpose other than prosecuting this litigation may
   5   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
   6   enter the following Stipulated Protective Order. The parties acknowledge that this
   7   Order does not confer blanket protections on all disclosures or responses to
   8   discovery and that the protection it affords from public disclosure and use extends
   9   only to the limited information or items that are entitled to confidential treatment
  10   under the applicable legal principles. The parties further acknowledge, as set forth
  11   in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
  12   file confidential information under seal; Civil Local Rule 79-5 sets forth the
  13   procedures that must be followed and the standards that will be applied when a
  14   party seeks permission from the court to file material under seal.
  15            The grounds for this Protective Order are that discovery in this action
  16   involves the disclosure of confidential, proprietary, and/or private information that
  17   warrants special protection from public disclosure, and from use for any purpose
  18   other than prosecuting and defending this action and any subsequent appeal of this
  19   action. The confidential, proprietary, and/or private material that may be produced
  20   in this action includes, but is not limited to, (1) confidential medical records and
  21   information of non-parties; (2) other “Protected Health Information” (“PHI”) as
  22   defined in 45 Code of Federal Regulations (“CFR”) Section 160.103 of the Health
  23   Insurance Portability and Accountability Act of 1996 (“HIPAA”); (3) “medical
  24   information” as defined in California Civil Code Section 56.05(g); (4) private
  25   information regarding Cedars-Sinai Medical Center’s (“Cedars-Sinai”) current and
  26   former employees; (5) proprietary business information; and (6) other documents
  27   and information that may be subject to confidentiality limitations on disclosure due
  28   to federal laws, state laws, and privacy rights.

                                                    1                       DAVIS WRIGHT TREMAINE LLP
       STIPULATED PROTECTIVE ORDER                                             865 S FIGUEROA ST, SUITE 2400
                                                                            LOS ANGELES, CALIFORNIA 90017-2566
                                                                                        (213) 633-6800
       4815-6225-4542v.2 0067789-001605                                               Fax: (213) 633-6899
Case 2:20-cv-07447-SVW-MRW Document 22 Filed 02/18/21 Page 3 of 15 Page ID #:164


   1            Cedars-Sinai is required by federal and state laws to protect the
   2   confidentiality of certain documents and information, including private information
   3   regarding its current and former employees, as well as PHI, including medical
   4   records and other medical information relating to patients. Prejudice or harm to a
   5   party or third party may result if no protective order is granted, as the privacy rights
   6   of Cedars-Sinai’s past and present patients and employees could be violated if any
   7   of the confidential information identified above is published or otherwise used or
   8   disclosed for purposes outside those permitted in this Protective Order. Cedars-
   9   Sinai may also be harmed and/or prejudiced if its proprietary or other confidential
  10   information is made public.
  11            Accordingly, to expedite the flow of information, to facilitate the prompt
  12   resolution of disputes over confidentiality of discovery materials, to adequately
  13   protect information the parties are entitled to keep confidential, to ensure that the
  14   parties are permitted reasonable necessary uses of such material in preparation for
  15   and in the conduct of trial, to address their handling at the end of the litigation, and
  16   serve the ends of justice, a protective order for such information is justified in this
  17   matter. It is the intent of the parties that information will not be designated as
  18   confidential for tactical reasons and that nothing be so designated without a good
  19   faith belief that it has been maintained in a confidential, non-public manner, and
  20   there is good cause why it should not be part of the public record of this case.
  21

  22   2.       DEFINITIONS
  23            2.1       Action: this pending federal law suit, Hugo Salazar v. Cedars-Sinai
  24   Medical Center, Case No. 2:20-cv-07447-SVW-MRW.
  25            2.2       Challenging Party: a Party or Non-Party that challenges the
  26   designation of information or items under this Order.
  27            2.3       “CONFIDENTIAL” Information or Items: information (regardless of
  28   how it is generated, stored or maintained) or tangible things that qualify for

                                                      2                      DAVIS WRIGHT TREMAINE LLP
       STIPULATED PROTECTIVE ORDER                                              865 S FIGUEROA ST, SUITE 2400
                                                                             LOS ANGELES, CALIFORNIA 90017-2566
                                                                                         (213) 633-6800
       4815-6225-4542v.2 0067789-001605                                                Fax: (213) 633-6899
Case 2:20-cv-07447-SVW-MRW Document 22 Filed 02/18/21 Page 4 of 15 Page ID #:165


   1   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
   2   the Good Cause Statement.
   3            2.4       Counsel: Outside Counsel of Record and House Counsel (as well as
   4   their support staff).
   5            2.5       Designating Party: a Party or Non-Party that designates information or
   6   items that it produces in disclosures or in responses to discovery as
   7   “CONFIDENTIAL.”
   8            2.6       Disclosure or Discovery Material: all items or information, regardless
   9   of the medium or manner in which it is generated, stored, or maintained (including,
  10   among other things, testimony, transcripts, and tangible things), that are produced
  11   or generated in disclosures or responses to discovery in this matter.
  12            2.7       Expert: a person with specialized knowledge or experience in a matter
  13   pertinent to the litigation who has been retained by a Party or its counsel to serve as
  14   an expert witness or as a consultant in this Action.
  15            2.8       House Counsel: attorneys who are employees of a party to this Action.
  16   House Counsel does not include Outside Counsel of Record or any other outside
  17   counsel.
  18            2.9       Non-Party: any natural person, partnership, corporation, association,
  19   or other legal entity not named as a Party to this action.
  20            2.10 Outside Counsel of Record: attorneys who are not employees of a
  21   party to this Action but are retained to represent or advise a party to this Action and
  22   have appeared in this Action on behalf of that party or are affiliated with a law firm
  23   which has appeared on behalf of that party, and includes support staff.
  24            2.11 Party: any party to this Action, including all of its officers, directors,
  25   employees, consultants, retained experts, and Outside Counsel of Record (and their
  26   support staffs).
  27            2.12 Producing Party: a Party or Non-Party that produces Disclosure or
  28   Discovery Material in this Action.

                                                      3                      DAVIS WRIGHT TREMAINE LLP
       STIPULATED PROTECTIVE ORDER                                              865 S FIGUEROA ST, SUITE 2400
                                                                             LOS ANGELES, CALIFORNIA 90017-2566
                                                                                         (213) 633-6800
       4815-6225-4542v.2 0067789-001605                                                Fax: (213) 633-6899
Case 2:20-cv-07447-SVW-MRW Document 22 Filed 02/18/21 Page 5 of 15 Page ID #:166


   1            2.13 Professional Vendors: persons or entities that provide litigation
   2   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
   3   demonstrations, and organizing, storing, or retrieving data in any form or medium)
   4   and their employees and subcontractors.
   5            2.14 Protected Material: any Disclosure or Discovery Material that is
   6   designated as “CONFIDENTIAL.”
   7            2.15 Receiving Party: a Party that receives Disclosure or Discovery
   8   Material from a Producing Party.
   9
  10   3.       SCOPE
  11            The protections conferred by this Stipulation and Order cover not only
  12   Protected Material (as defined above), but also (1) any information copied or
  13   extracted from Protected Material; (2) all copies, excerpts, summaries, or
  14   compilations of Protected Material; and (3) any testimony, conversations, or
  15   presentations by Parties or their Counsel that might reveal Protected Material.
  16            Any use of Protected Material at trial shall be governed by the orders of the
  17   trial judge. This Order does not govern the use of Protected Material at trial.
  18

  19   4.       DURATION
  20            Even after final disposition of this litigation, the confidentiality obligations
  21   imposed by this Order shall remain in effect until a Designating Party agrees
  22   otherwise in writing or a court order otherwise directs. Final disposition shall be
  23   deemed to be the later of (1) dismissal of all claims and defenses in this Action,
  24   with or without prejudice; and (2) final judgment herein after the completion and
  25   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
  26   including the time limits for filing any motions or applications for extension of time
  27   pursuant to applicable law.
  28

                                                     4                        DAVIS WRIGHT TREMAINE LLP
       STIPULATED PROTECTIVE ORDER                                              865 S FIGUEROA ST, SUITE 2400
                                                                             LOS ANGELES, CALIFORNIA 90017-2566
                                                                                         (213) 633-6800
       4815-6225-4542v.2 0067789-001605                                                Fax: (213) 633-6899
Case 2:20-cv-07447-SVW-MRW Document 22 Filed 02/18/21 Page 6 of 15 Page ID #:167


   1   5.       DESIGNATING PROTECTED MATERIAL
   2            5.1       Exercise of Restraint and Care in Designating Material for Protection.
   3   Each Party or Non-Party that designates information or items for protection under
   4   this Order must take care to limit any such designation to specific material that
   5   qualifies under the appropriate standards. The Designating Party must designate for
   6   protection only those parts of material, documents, items, or oral or written
   7   communications that qualify so that other portions of the material, documents,
   8   items, or communications for which protection is not warranted are not swept
   9   unjustifiably within the ambit of this Order.
  10            Mass, indiscriminate, or routinized designations are prohibited. Designations
  11   that are shown to be clearly unjustified or that have been made for an improper
  12   purpose (e.g., to unnecessarily encumber the case development process or to impose
  13   unnecessary expenses and burdens on other parties) may expose the Designating
  14   Party to sanctions.
  15            If it comes to a Designating Party’s attention that information or items that it
  16   designated for protection do not qualify for protection, that Designating Party must
  17   promptly notify all other Parties that it is withdrawing the inapplicable designation.
  18            5.2       Manner and Timing of Designations. Except as otherwise provided in
  19   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
  20   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
  21   under this Order must be clearly so designated before the material is disclosed or
  22   produced.
  23            Designation in conformity with this Order requires:
  24            (a) for information in documentary form (e.g., paper or electronic
  25   documents, but excluding transcripts of depositions or other pretrial or trial
  26   proceedings), that the Producing Party affix at a minimum, the legend
  27   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
  28   contains protected material. If only a portion or portions of the material on a page

                                                      5                      DAVIS WRIGHT TREMAINE LLP
       STIPULATED PROTECTIVE ORDER                                              865 S FIGUEROA ST, SUITE 2400
                                                                             LOS ANGELES, CALIFORNIA 90017-2566
                                                                                         (213) 633-6800
       4815-6225-4542v.2 0067789-001605                                                Fax: (213) 633-6899
Case 2:20-cv-07447-SVW-MRW Document 22 Filed 02/18/21 Page 7 of 15 Page ID #:168


   1   qualifies for protection, the Producing Party also must clearly identify the protected
   2   portion(s) (e.g., by making appropriate markings in the margins).
   3            A Party or Non-Party that makes original documents available for inspection
   4   need not designate them for protection until after the inspecting Party has indicated
   5   which documents it would like copied and produced. During the inspection and
   6   before the designation, all of the material made available for inspection shall be
   7   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
   8   documents it wants copied and produced, the Producing Party must determine
   9   which documents, or portions thereof, qualify for protection under this Order. Then,
  10   before producing the specified documents, the Producing Party must affix the
  11   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
  12   portion or portions of the material on a page qualifies for protection, the Producing
  13   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
  14   markings in the margins).
  15            (b) for testimony given in depositions that the Designating Party identify the
  16   Disclosure or Discovery Material on the record, before the close of the deposition
  17   all protected testimony.
  18            (c) for information produced in some form other than documentary and for
  19   any other tangible items, that the Producing Party affix in a prominent place on the
  20   exterior of the container or containers in which the information is stored the legend
  21   “CONFIDENTIAL.” If only a portion or portions of the information warrants
  22   protection, the Producing Party, to the extent practicable, shall identify the protected
  23   portion(s).
  24            5.3       Inadvertent Failures to Designate. If timely corrected, an inadvertent
  25   failure to designate qualified information or items does not, standing alone, waive
  26   the Designating Party’s right to secure protection under this Order for such material.
  27   Upon timely correction of a designation, the Receiving Party must make reasonable
  28

                                                       6                       DAVIS WRIGHT TREMAINE LLP
       STIPULATED PROTECTIVE ORDER                                               865 S FIGUEROA ST, SUITE 2400
                                                                              LOS ANGELES, CALIFORNIA 90017-2566
                                                                                          (213) 633-6800
       4815-6225-4542v.2 0067789-001605                                                 Fax: (213) 633-6899
Case 2:20-cv-07447-SVW-MRW Document 22 Filed 02/18/21 Page 8 of 15 Page ID #:169


   1   efforts to assure that the material is treated in accordance with the provisions of this
   2   Order.
   3

   4   6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
   5            6.1       Timing of Challenges. Any Party or Non-Party may challenge a
   6   designation of confidentiality at any time that is consistent with the Court’s
   7   Scheduling Order.
   8            6.2       Meet and Confer. The Challenging Party shall initiate the dispute
   9   resolution process under Local Rule 37-1, et seq.
  10            6.3       The burden of persuasion in any such challenge proceeding shall be on
  11   the Designating Party. Frivolous challenges, and those made for an improper
  12   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
  13   parties) may expose the Challenging Party to sanctions. Unless the Designating
  14   Party has waived or withdrawn the confidentiality designation, all parties shall
  15   continue to afford the material in question the level of protection to which it is
  16   entitled under the Producing Party’s designation until the Court rules on the
  17   challenge.
  18

  19   7.       ACCESS TO AND USE OF PROTECTED MATERIAL
  20            7.1       Basic Principles. A Receiving Party may use Protected Material that is
  21   disclosed or produced by another Party or by a Non-Party in connection with this
  22   Action only for prosecuting, defending, or attempting to settle this Action. Such
  23   Protected Material may be disclosed only to the categories of persons and under the
  24   conditions described in this Order. When the Action has been terminated, a
  25   Receiving Party must comply with the provisions of section 13 below (FINAL
  26   DISPOSITION).
  27

  28

                                                      7                      DAVIS WRIGHT TREMAINE LLP
       STIPULATED PROTECTIVE ORDER                                              865 S FIGUEROA ST, SUITE 2400
                                                                             LOS ANGELES, CALIFORNIA 90017-2566
                                                                                         (213) 633-6800
       4815-6225-4542v.2 0067789-001605                                                Fax: (213) 633-6899
Case 2:20-cv-07447-SVW-MRW Document 22 Filed 02/18/21 Page 9 of 15 Page ID #:170


   1            Protected Material must be stored and maintained by a Receiving Party at a
   2   location and in a secure manner that ensures that access is limited to the persons
   3   authorized under this Order.
   4            7.2       Disclosure of “CONFIDENTIAL” Information or Items. Unless
   5   otherwise ordered by the court or permitted in writing by the Designating Party, a
   6   Receiving Party may disclose any information or item designated
   7   “CONFIDENTIAL” only to:
   8            (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
   9   as employees of said Outside Counsel of Record to whom it is reasonably necessary
  10   to disclose the information for this Action;
  11            (b) the officers, directors, and employees (including House Counsel) of the
  12   Receiving Party to whom disclosure is reasonably necessary for this Action;
  13            (c) Experts (as defined in this Order) of the Receiving Party to whom
  14   disclosure is reasonably necessary for this Action and who have signed the
  15   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  16            (d) the court and its personnel;
  17            (e) court reporters and their staff;
  18            (f) professional jury or trial consultants, mock jurors, and Professional
  19   Vendors to whom disclosure is reasonably necessary for this Action and who have
  20   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  21            (g) the author or recipient of a document containing the information or a
  22   custodian or other person who otherwise possessed or knew the information;
  23            (h) during their depositions, witnesses and attorneys for witnesses, in the
  24   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
  25   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they
  26   will not be permitted to keep any confidential information unless they sign the
  27   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
  28   agreed by the Designating Party or ordered by the court. Pages of transcribed

                                                       8                    DAVIS WRIGHT TREMAINE LLP
       STIPULATED PROTECTIVE ORDER                                            865 S FIGUEROA ST, SUITE 2400
                                                                           LOS ANGELES, CALIFORNIA 90017-2566
                                                                                       (213) 633-6800
       4815-6225-4542v.2 0067789-001605                                              Fax: (213) 633-6899
Case 2:20-cv-07447-SVW-MRW Document 22 Filed 02/18/21 Page 10 of 15 Page ID #:171


    1   deposition testimony or exhibits to depositions that reveal Protected Material may
    2   be separately bound by the court reporter and may not be disclosed to anyone
    3   except as permitted under this Stipulated Protective Order; and
    4            (i) any mediator or settlement officer, and their supporting personnel,
    5   mutually agreed upon by any of the parties engaged in settlement discussions.
    6

    7   8.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
    8   IN OTHER LITIGATION
    9            If a Party is served with a subpoena or a court order issued in other litigation
   10   that compels disclosure of any information or items designated in this Action as
   11   “CONFIDENTIAL,” that Party must:
   12            (a) promptly notify in writing the Designating Party. Such notification shall
   13   include a copy of the subpoena or court order;
   14            (b) promptly notify in writing the party who caused the subpoena or order to
   15   issue in the other litigation that some or all of the material covered by the subpoena
   16   or order is subject to this Protective Order. Such notification shall include a copy of
   17   this Stipulated Protective Order; and
   18            (c) cooperate with respect to all reasonable procedures sought to be pursued
   19   by the Designating Party whose Protected Material may be affected.
   20            If the Designating Party timely seeks a protective order, the Party served with
   21   the subpoena or court order shall not produce any information designated in this
   22   action as “CONFIDENTIAL” before a determination by the court from which the
   23   subpoena or order issued, unless the Party has obtained the Designating Party’s
   24   permission. The Designating Party shall bear the burden and expense of seeking
   25   protection in that court of its confidential material and nothing in these provisions
   26   should be construed as authorizing or encouraging a Receiving Party in this Action
   27   to disobey a lawful directive from another court.
   28

                                                     9                        DAVIS WRIGHT TREMAINE LLP
        STIPULATED PROTECTIVE ORDER                                             865 S FIGUEROA ST, SUITE 2400
                                                                             LOS ANGELES, CALIFORNIA 90017-2566
                                                                                         (213) 633-6800
        4815-6225-4542v.2 0067789-001605                                               Fax: (213) 633-6899
Case 2:20-cv-07447-SVW-MRW Document 22 Filed 02/18/21 Page 11 of 15 Page ID #:172


    1   9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
    2   PRODUCED IN THIS LITIGATION
    3            (a) The terms of this Order are applicable to information produced by a Non-
    4   Party in this Action and designated as “CONFIDENTIAL.” Such information
    5   produced by Non-Parties in connection with this litigation is protected by the
    6   remedies and relief provided by this Order. Nothing in these provisions should be
    7   construed as prohibiting a Non-Party from seeking additional protections.
    8            (b) In the event that a Party is required, by a valid discovery request, to
    9   produce a Non-Party’s confidential information in its possession, and the Party is
   10   subject to an agreement with the Non-Party not to produce the Non-Party’s
   11   confidential information, then the Party shall:
   12                      (1) promptly notify in writing the Requesting Party and the Non-Party
   13            that some or all of the information requested is subject to a confidentiality
   14            agreement with a Non-Party;
   15                      (2) promptly provide the Non-Party with a copy of the Stipulated
   16            Protective Order in this Action, the relevant discovery request(s), and a
   17            reasonably specific description of the information requested; and
   18                      (3) make the information requested available for inspection by the
   19            Non-Party, if requested.
   20            (c) If the Non-Party fails to seek a protective order from this court within 14
   21   days of receiving the notice and accompanying information, the Receiving Party
   22   may produce the Non-Party’s confidential information responsive to the discovery
   23   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
   24   not produce any information in its possession or control that is subject to the
   25   confidentiality agreement with the Non-Party before a determination by the court.
   26   Absent a court order to the contrary, the Non-Party shall bear the burden and
   27   expense of seeking protection in this court of its Protected Material.
   28

                                                      10                      DAVIS WRIGHT TREMAINE LLP
        STIPULATED PROTECTIVE ORDER                                              865 S FIGUEROA ST, SUITE 2400
                                                                              LOS ANGELES, CALIFORNIA 90017-2566
                                                                                          (213) 633-6800
        4815-6225-4542v.2 0067789-001605                                                Fax: (213) 633-6899
Case 2:20-cv-07447-SVW-MRW Document 22 Filed 02/18/21 Page 12 of 15 Page ID #:173


    1   10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
    2            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
    3   Protected Material to any person or in any circumstance not authorized under this
    4   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
    5   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
    6   to retrieve all unauthorized copies of the Protected Material, (c) inform the person
    7   or persons to whom unauthorized disclosures were made of all the terms of this
    8   Order, and (d) request such person or persons to execute the “Acknowledgment and
    9   Agreement to Be Bound” that is attached hereto as Exhibit A.
   10

   11   11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
   12   PROTECTED MATERIAL
   13            When a Producing Party gives notice to Receiving Parties that certain
   14   inadvertently produced material is subject to a claim of privilege or other
   15   protection, the obligations of the Receiving Parties are those set forth in Federal
   16   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
   17   whatever procedure may be established in an e-discovery order that provides for
   18   production without prior privilege review. Pursuant to Federal Rule of Evidence
   19   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
   20   of a communication or information covered by the attorney-client privilege or work
   21   product protection, the parties may incorporate their agreement in the stipulated
   22   protective order submitted to the court.
   23

   24   12.      MISCELLANEOUS
   25            12.1 Right to Further Relief. Nothing in this Order abridges the right of any
   26   person to seek its modification by the Court in the future.
   27            12.2 Right to Assert Other Objections. By stipulating to the entry of this
   28   Protective Order no Party waives any right it otherwise would have to object to

                                                    11                       DAVIS WRIGHT TREMAINE LLP
        STIPULATED PROTECTIVE ORDER                                            865 S FIGUEROA ST, SUITE 2400
                                                                            LOS ANGELES, CALIFORNIA 90017-2566
                                                                                        (213) 633-6800
        4815-6225-4542v.2 0067789-001605                                              Fax: (213) 633-6899
Case 2:20-cv-07447-SVW-MRW Document 22 Filed 02/18/21 Page 13 of 15 Page ID #:174


    1   disclosing or producing any information or item on any ground not addressed in this
    2   Stipulated Protective Order. Similarly, no Party waives any right to object on any
    3   ground to use in evidence of any of the material covered by this Protective Order.
    4            12.3 Filing Protected Material. A Party that seeks to file under seal any
    5   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
    6   only be filed under seal pursuant to a court order authorizing the sealing of the
    7   specific Protected Material at issue. If a Party's request to file Protected Material
    8   under seal is denied by the court, then the Receiving Party may file the information
    9   in the public record unless otherwise instructed by the court.
   10

   11   13.      FINAL DISPOSITION
   12            After the final disposition of this Action, as defined in paragraph 4, within 60
   13   days of a written request by the Designating Party, each Receiving Party must
   14   return all Protected Material to the Producing Party or destroy such material. As
   15   used in this subdivision, “all Protected Material” includes all copies, abstracts,
   16   compilations, summaries, and any other format reproducing or capturing any of the
   17   Protected Material. Whether the Protected Material is returned or destroyed, the
   18   Receiving Party must submit a written certification to the Producing Party (and, if
   19   not the same person or entity, to the Designating Party) by the 60 day deadline that
   20   (1) identifies (by category, where appropriate) all the Protected Material that was
   21   returned or destroyed and (2)affirms that the Receiving Party has not retained any
   22   copies, abstracts, compilations, summaries or any other format reproducing or
   23   capturing any of the Protected Material. Notwithstanding this provision, Counsel
   24   are entitled to retain an archival copy of all pleadings, motion papers, trial,
   25   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
   26   and trial exhibits, expert reports, attorney work product, and consultant and expert
   27   work product, even if such materials contain Protected Material. Any such archival
   28

                                                    12                       DAVIS WRIGHT TREMAINE LLP
        STIPULATED PROTECTIVE ORDER                                            865 S FIGUEROA ST, SUITE 2400
                                                                            LOS ANGELES, CALIFORNIA 90017-2566
                                                                                        (213) 633-6800
        4815-6225-4542v.2 0067789-001605                                              Fax: (213) 633-6899
Case 2:20-cv-07447-SVW-MRW Document 22 Filed 02/18/21 Page 14 of 15 Page ID #:175


    1   copies that contain or constitute Protected Material remain subject to this Protective
    2   Order as set forth in Section 4 (DURATION).
    3

    4   14.      Any violation of this Order may be punished by any and all appropriate
    5   measures including, without limitation, contempt proceedings and/or monetary
    6   sanctions.
    7

    8   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
    9
   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
   23

   24          )HEUXDU\  
        DATED:________________________
   25

   26 _____________________________________
      HON. MICHAEL R. WILNER
   27 United States Magistrate Judge

   28

                                                  13                      DAVIS WRIGHT TREMAINE LLP
        STIPULATED PROTECTIVE ORDER                                          865 S FIGUEROA ST, SUITE 2400
                                                                          LOS ANGELES, CALIFORNIA 90017-2566
                                                                                      (213) 633-6800
        4815-6225-4542v.2 0067789-001605                                            Fax: (213) 633-6899
Case 2:20-cv-07447-SVW-MRW Document 22 Filed 02/18/21 Page 15 of 15 Page ID #:176


    1    EXHIBIT A: ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    2

    3            I, _____________________________ [print or type full name], of
    4   ________________________ [print or type full address], declare under penalty of
    5   perjury that I have read in its entirety and understand the Stipulated Protective
    6   Order that was issued by the United States District Court for the Central District of
    7   California on [date] in the case of Hugo Salazar v. Cedars-Sinai Medical Center,
    8   Case No. 2:20-cv-07447-SVW-MRW. I agree to comply with and to be bound by
    9   all the terms of this Stipulated Protective Order and I understand and acknowledge
   10   that failure to so comply could expose me to sanctions and punishment in the nature
   11   of contempt. I solemnly promise that I will not disclose in any manner any
   12   information or item that is subject to this Stipulated Protective Order to any person
   13   or entity except in strict compliance with the provisions of this Order.
   14            I further agree to submit to the jurisdiction of the United States District Court
   15   for the Central District of California for the purpose of enforcing the terms of this
   16   Stipulated Protective Order, even if such enforcement proceedings occur after
   17   termination of this action. I hereby appoint __________________________ [print
   18   or type full name] of _______________________________________ [print or type
   19   full address and telephone number] as my California agent for service of process in
   20   connection with this action or any proceedings related to enforcement of this
   21   Stipulated Protective Order.
   22

   23   Date: ______________________________________
   24
        City and State where sworn and signed: _________________________________
   25

   26   Printed name: _______________________________
   27
        Signature: __________________________________
   28

                                                    14                        DAVIS WRIGHT TREMAINE LLP
        STIPULATED PROTECTIVE ORDER                                             865 S FIGUEROA ST, SUITE 2400
                                                                             LOS ANGELES, CALIFORNIA 90017-2566
                                                                                         (213) 633-6800
        4815-6225-4542v.2 0067789-001605                                               Fax: (213) 633-6899
